—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered July 7, 1997, convicting him of murder in the first degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. A witness’s previous criminal convictions, admitted drug addiction, and/or alcoholism does not render the witness inherently incredible (see, People v Santiago, 228 AD2d 706; People v Butler, 221 AD2d 458; People v Beard, 197 AD2d 582; People v Walcott, 171 AD2d 767). The existence of minor inconsistencies in the witness’s testimony regarding tangential matters does not render the witness’s testimony incredible as a matter of law (see, People v Butler, supra; People v Walker, 215 AD2d 607). Resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Santiago, supra; People v Mathews, 173 AD2d 565). The defendant fully explored before the jury the alleged infirmities in the People’s case. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Sullivan, Altman and Krausman, JJ., concur.